DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments received on 1 December 2020 and the Applicant’s Proposed Amendments received on 8 September 2021:
	Claims 1, 10 and 15 are amended.
	Claims 13 and 18 are canceled.
	Claims 1-12, 14-17 and 19-20 are pending.
	 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.

Authorization for the examiner’s amendment on claims 1, 10, 15 and cancellation of claims 13, 18 was given in an interview with Jeffrey S. LaBaw (31,633) on 09/08/2021. 

Claims 1-20 are pending as shown below:

	1. (Currently Amended) A method for secure communication comprising: 
	receiving a message for transmission from a transmitting node to a receiving node; 

	adding noise data to each copy of the message, each noise data different for a respective identical copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers 
	selecting respective channels to be encrypted; 
	encrypting the selected channels; and 
	transmitting the unique ciphers via the respective channels from the transmitting node to the receiving node.

	2. (Previously Presented) The method as recited in claim 1, further comprising:
	receiving the unique ciphers from the plurality of channels by the receiving node;
	combining the unique ciphers to produce a combined cipher; and
	filtering noise data from the combined cipher according to an amplitude of data in the combined cipher to retrieve the message.

	3. (Previously Presented) The method as recited in claim 1, wherein respective copies of the message are phase shifted by different respective amounts within respective noise data envelopes, wherein a phase shift determines where a respective copy of the message starts within a respective noise envelope.

	4. (Previously Presented) The method as recited in claim 1, further comprising:
	selecting respective channels of the plurality of channels to be encrypted; and
	encrypting the selected channels.


	determining that a respective channel is encrypted; and
	decrypting the respective channel to produce a decrypted cipher prior to combining the decrypted cipher to produce the combined cipher.

	6. (Original) The method as recited in claim 2, further comprising conducting a negotiation between the transmitting node and the receiving node in which a set of encryption parameters are agreed.

	7. (Original) The method as recited in claim 6, wherein the encryption parameters include selected ones of a number of channels, a signal to noise ratio for a channel, a phase shift for a channel, whether a respective channel is encrypted, an encryption algorithm for a respective channel and a key for a respective channel.

	8. (Original) The method as recited in claim 6, further comprising renegotiating the set of encryption parameters at one of a predetermined interval or a new session.

	9. (Previously Presented) The method as recited in claim 1, wherein a signal to noise ratio of the noise data is selected by adding noise having a data amplitude between one half to one third of a lowest data amplitude in a respective copy of the message.

	10. (Currently Amended) An apparatus, comprising: 
	a processor; 
	computer memory holding computer program instructions executed by the processor for secure communication, the computer program instructions comprising: 
		program code, operative to receive a message for transmission from a transmitting node to a receiving node; 

		program code, operative to add noise data to each copy of the message, each noise data different for a respective copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers 
		program code, operative to select respective channels to be encrypted; and 
		program code, operative to encrypt the selected channels; and 
		program code, operative to transmit the unique ciphers via the respective channels from the transmitting node to the receiving node.

	11. (Previously Presented) The apparatus as recited in claim 10, further comprising:
	program code, operative to receive the unique ciphers from the plurality of channels by the receiving node;
	program code, operative to combine the unique ciphers to produce a combined cipher; and
	program code, operative to filter noise data from the combined cipher according to an amplitude of data in the combined cipher to retrieve the message.

	12. (Previously Presented) The apparatus as recited in claim 10, wherein respective copies of the message are phase shifted by different respective amounts within respective noise data envelopes, wherein a phase shift determines where a respective copy of the message starts within a respective noise envelope.

	13. (Cancelled).



	15. (Currently Amended) A computer program product comprising a non-transitory computer readable medium for use in a data processing system, the computer program product holding computer program instructions executed by the data processing system for secure communication, the computer program instructions comprising: 
	program code, operative to receive a message for transmission from a transmitting node to a receiving node; 
	program code, operative to split the message into a plurality of channels, each channel receiving an identical copy of the message; 
	program code, operative to add noise data to each copy of the message, each noise data different for a respective copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers 
	program code, operative to select respective channels to be encrypted; and 
	program code, operative to encrypt the selected channels; and 
	program code, operative to transmit the unique ciphers via the respective channels from the transmitting node to the receiving node.

	16. (Previously Presented) The computer program product as recited in claim 15, further comprising: 
	program code, operative to receive the unique ciphers from the plurality of channels by the receiving node; 

	program code, operative to filter noise data from the combined cipher according to an amplitude of data in the combined cipher to retrieve the message.

	17. (Previously Presented) The computer program product as recited in claim 15, wherein respective copies of the message are phase shifted by different respective amounts within respective noise data envelopes, wherein a phase shift determines where a respective copy of the message starts within a respective noise envelope.

	18. (Cancelled).

	19. (Original) The computer program product as recited in claim 16, wherein the encryption parameters include selected ones of a number of channels, a signal to noise ratio for a channel, a phase shift for a channel, whether a respective channel is encrypted, an encryption algorithm for a respective channel and a key for a respective channel.
	

	20. (Original) The computer program product as recited in claim 16, wherein the number of channels is large enough to achieve the desired signal accuracy. 

All other claims remain unchanged from the last set of claims received by the Applicant on 12/01/2020.





Allowable Subject Matter
Claims 1-12, 14-17 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for secure communication comprising receiving a message for transmission from a transmitting node to a receiving node. The message is split into a plurality of channels and each channel receives an identical copy of the message. Noise data is added to each version of the message. The noise data is different for a respective copy of the message than any other version of the message thus producing a plurality of ciphers each for a respective channel.

The closest prior art are as follows:

Jones (U.S. PGPub. 2019/0044916) discloses techniques for a packet-spreading data transmission system with anonymized endpoints facilitating enhanced fortified private communications between a plurality of arbitrary devices via a plurality of communication channels or networks. However, unlike the instant invention, Jones does not disclose “adding noise data to each copy of the message, each noise data different for a respective identical copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers for a respective channel of the plurality of channels.”

Khoury (U.S. PGPub. 2014/0173292) discloses techniques for enhancing usability of mobile devices that secure store data. An input to transfer a computer software application executing on a mobile device from a foreground state of the mobile device to a background state of the mobile device is received. In response, noise data based on application data associated with the application is generated. Both the application data and the noise data are encrypted using the same encryption mechanism, but using different keys. However, unlike the instant invention, Khoury does not disclose “adding noise data to each copy of the message, each noise data different for a respective identical copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers for a respective channel of the plurality of channels.”

Huntley et al. (U.S. PGPub. 2014/0133614) discloses techniques for eye pattern generation of unequalized eye patterns using a serial receiver with embedded eye capability, comprising circuitry associated with a serial receiver embedded in an integrated circuit. The circuit relies on the signal quality and signal frequency being sufficient for the serial receiver to lock onto the signal. However, unlike the instant invention, Huntley does not disclose “adding noise data to each copy of the message, each noise data different for a respective identical copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers for a respective channel of the plurality of channels.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-12, 14-17 and 19-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/ANTHONY D BROWN/Primary Examiner, Art Unit 2433